Citation Nr: 1520921	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from October 8, 1980 to December 19, 1980.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction has now been transferred to the RO in St. Petersburg, Florida. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hearing disability did not have onset during active service, did not manifest within one year of separation from active service, and is not related to active service.

2.  The Veteran's tinnitus did not have onset during active service, did not manifest within one year of separation from active service, and is not related to active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated August 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an examination and obtained an opinion in August 2011 concerning the Veteran's claims for service-connection for hearing loss and tinnitus.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Sensorineural hearing loss and tinnitus are subject to service connection based up a continuity of symptomatology as an organic disease of the nervous system.  38 C.F.R. 3.303(b) (2014).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connections based upon the continuity of symptomatology.  Accordingly, the Veteran's claims of continuity of symptomatology have been considered and addressed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, where hearing loss that is an organic disease of the nervous system manifested to a compensable degree within one year following separation from service, service connection shall be granted on the presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2014).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he developed hearing loss due to hazardous noise exposure while serving in the United States Army as Helicopter Weapons Systems Repairman.  He described being routinely exposed to engine noise from helicopters.  The Veteran also reports test firing weapons systems such as cannons and machine guns with insufficient ear protection.  

On the Veteran's August 1974 enlistment examination, the Veteran's audiometric test results were:



HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
10
5
10
N/A
15

On the Veteran's June 1977 separation examination, the Veteran's audiometric test result were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
5
LEFT
15
5
5
N/A
15

On the Veteran's October 1980 enlistment examination for a second period of active service, the Veteran's audiometric test results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
0
0
5
5

Post-service private treatment records from Palms of Pasadena Hospital shows that the Veteran was admitted to the hospital in May, July, and August of 2005.  Treatment records from those dates noted that the Veteran was observed with a hearing impairment.  His hearing and tinnitus were not noted or reported by medical personnel who indicated that his hearing was within normal limits.  

An August 2005 hospital treatment record from Bayfront Medical Center shows that the Veteran reported ringing in the ears for the several months prior to admission.  

A February 2006 VA treatment record shows that the Veteran had a potential learning barrier due to being hard of hearing.  

A March 2006 VA treatment record shows that the Veteran reported his medical service history that consisted of back and head injuries in-service.  The Veteran did not report any hearing difficulties or symptoms of tinnitus.  

An August 2011 VA examination concerning his hearing loss and tinnitus conditions found that audiometric test results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
35
20
LEFT
20
20
15
25
20

Speech discrimination scores using the Maryland CNC word list showed results for the right ear at 96 percent and left ear at 92 percent.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

After a review of the claims file, the examiner reported that the Veteran's hearing loss was not as likely as not caused by or related to active service.  The examiner noted that the Veteran's service medical records showed normal hearing on all audiometric testing and showed no significant threshold shifts.  The examiner also noted that the Veteran reported that his hearing loss disability onset after his first period of active service which ended in 1977 but the examiner noted that on the Veteran's audiometric testing results shown an October 1980 reenlistment examination showed no hearing loss or significant threshold shifts some three years later.  The examiner acknowledged the Veteran's reports of in-service noise exposure from weapons and helicopters, and his reported use of cigarette butts as ear protection.  The examiner concluded that the Veteran's hearing loss was not incurred in active service as there was no indication of hearing loss in either of the Veteran's periods of active duty.  

With regard to tinnitus, the examiner also concluded that tinnitus was less likely than not incurred in or caused by active service.  Specifically, the examiner noted the Veteran's reports of the onset of tinnitus eight to ten years prior to the examination, which would mean that tinnitus began at the earliest in 2001, more than 20 years after separation of service.  

Based on the evidence of record, the Board finds that the probative evidence of records consisting of the August 2011 VA examination report, VA medical records, and private treatment records, shows that the Veteran's hearing loss and tinnitus were not due to his military noise exposure.  The August 2011 examiner's clinical opinion was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his service medical records, private medical records, and lay statements.  The Board has accorded them significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  Additionally, there is no competent medical evidence or opinion that the Veteran's hearing loss or tinnitus is related to service, and the Veteran has not presented, identified, or alluded to the existence of any such opinion. 

There is no clinical evidence to show that Veteran had hearing loss disability by VA standards either in service or within one year of discharge.  To the extent that the Veteran may allege continuity of hearing loss symptomatology since service, the Board observes that he is competent to provide testimony as to having experienced difficulty hearing or ringing in his ears during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with hearing loss disability, or to attribute any hearing loss to a specific cause because the diagnosis of the various types of hearing loss and determining the etiology is a determination that is medical in nature.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's opinion regarding the presence or etiology of sensorineural hearing loss disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Sensorineural hearing loss disability is a complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Therefore, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection for sensorineural hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted during the March 2015 Board hearing that he had hearing loss and tinnitus symptoms since discharge from service, he did not report any such difficulties during either period of active service, and the medical records do not show a diagnosis of hearing loss disability or tinnitus until the 2005, more than 25 years after the Veteran's separation from active service.  Furthermore, the audiological findings during service were interpreted as normal by the VA examiner.  Therefore, the Board finds that the Veteran's statements of onset of tinnitus and hearing loss are less credible due to his inconsistent statements regarding onset of his hearing difficulties.  He reported at examination that tinnitus began eight to ten years prior to the examination.  Moreover, a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the absence of any complaints of hearing loss or tinnitus in service or in the immediate years following discharge is against the Veteran's claims for service connection.  

In sum, the Board finds that the preponderance of the evidence is against the claims.  The evidence does not show that it is at least as likely as not that bilateral hearing loss or tinnitus was incurred in service or manifested to a compensable degree within one year following separation from service.  Consequently, the Board concludes that service connection for bilateral sensorineural hearing loss and tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


